Appeal by the People (1) from an order of the Supreme Court, Kings County (Griffin, J.), dated April 23,1999, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 30.30, and (2), as limited by its brief, from so much of an order of the same court, dated June 3, 1999, as, in effect, upon reargument, adhered to the prior determination.
*510Ordered that the appeal from the order dated April 23, 1999, is dismissed, as that order was superseded by the order dated June 3, 1999, made upon reargument; and, it is further,
Ordered that the order dated June 3,1999, is affirmed insofar as appealed from.
On February 25, 1998, the police went to the defendant’s apartment intending to execute a search warrant. When the defendant emerged from the apartment, he was arrested. On June 30, 1998, the defendant was indicted for drug possession and related offenses. On July 22, 1998, the court ordered open-file disclosure. On December 10, 1998, the People still had not provided full discovery, and defense counsel asked for a copy of the search warrant and all supporting documents. The court ordered production of these materials by January 25, 1999. The People did not supply a redacted copy of the search warrant affidavit until February 12, 1999, and never offered any explanation for their long delay. The court granted the defendant’s motion to dismiss the indictment pursuant to CPL 30.30.
The arguments advanced in the People’s brief on appeal were never presented to the Supreme Court, and accordingly, are not preserved for appellate review (see People v Foy, 249 AD2d 217; People v Babbs, 232 AD2d 496; People v Marshall, 228 AD2d 15; People v Bacchi, 186 AD2d 663; People v Majette, 210 AD2d 145; People v Mace, 206 AD2d 296). Under the circumstances presented here, we decline to consider them in the exercise of our interest of justice jurisdiction, or remand the case for a hearing (see People v Marshall, supra). Santucci, J.P., Florio, Smith and Schmidt, JJ., concur.